Citation Nr: 1636037	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-09 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder and depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a Central Office hearing in May 2016.  In May 2016 correspondence, his hearing request was withdrawn. 

A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   In his April 2013 VA Form 9, substantive appeal, the Veteran reported that he could no longer work full-time because of his anxieties and depression.  On February 2014 VA psychiatric consult, he reported that he was no longer working.  This claim has not been adjudicated by the RO.

Subsequent to the RO's most recent adjudication in this matter, additional VA treatment records have been added to the record, without a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  As this matter is being remanded anyway, the AOJ will have an opportunity to consider this evidence in the first instance.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim. 

The most recent VA examination to evaluate the severity of the Veteran's generalized anxiety disorder and depression was in October 2014, nearly two years ago.  He has alleged in statements that the rating assigned does not reflect the current severity of these disabilities.  In May 2016 written argument, his representative argued that the disability has worsened, especially in terms of reduced reliability and productivity, and that a new examination is necessary. In May 2016 correspondence, the Veteran's brother advised VA that he now takes care of all of the Veteran's affairs.  In light of the allegation of worsening and the evidence that the Veteran can no longer manage his own affairs, a new examination to ascertain the severity of his generalized anxiety disorder and depression is necessary.

Additionally, it is unclear from the record whether the Veteran is receiving Social Security Administration (SSA) disability benefits.  On May 2013 private evaluation the Veteran reported that he applied for these benefits.  As this matter is being remanded anyway, the AOJ should seek clarification from the Veteran and obtain all relevant records as necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

As was previously noted, although the issue of entitlement to a TDIU rating has not been adjudicated in the first instance by the AOJ, the Veteran alleges that he is unemployable due to his service-connected generalized anxiety disorder and depression.  Accordingly, the issue of entitlement to TDIU is properly before the Board, and the matter must be developed and adjudicated.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), to provide relevant employment information, and to provide authorizations for VA to contact his former employers for additional information regarding his employment.  

2. The AOJ should also ask the Veteran to identify the providers of all evaluations or treatment he received for his generalized anxiety disorder and depression and to provide authorizations for VA to obtain records of any such private evaluations or treatment. The AOJ should secure for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record). If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure for the record complete clinical records of all VA evaluations and treatment the Veteran has received for such disabilities (i.e., update to the present records of his VA treatment for generalized anxiety disorder and depression).

3. The AOJ should ask the Veteran whether he has applied for SSA disability benefits based on his generalized anxiety disorder and depression.  If so, the AOJ should secure for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim).

4. The AOJ should also arrange for the Veteran to be examined by a psychiatrist or psychologist to assess the current severity of his service-connected generalized anxiety disorder and depression. The Veteran's record must be reviewed by the examiner in conjunction with the examination. The examiner should note all psychiatric symptoms, their frequency, their severity, and their impact on social and occupational functioning. The examiner should specifically note the presence or absence of each symptom listed in the schedular criteria for ratings above 30 percent AND any non-listed symptoms of comparable severity.

Based on review of the record and examination/interview of the Veteran, the examiner should note the functional limitations flowing from his service-connected generalized anxiety disorder and depression and their impact on employability.  The examiner should identify the types of employment, if any, that remain feasible despite the disabilities, and the types of employment that would be precluded by the disabilities.  If a specialty examination or an occupational assessment is deemed necessary for the assessment requested, such should be arranged.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

5. The AOJ should then review the record and re-adjudicate the matter of the rating for generalized anxiety disorder and depression.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

6. The AOJ should also arrange for any further development indicated and adjudicate the matter of entitlement to a TDIU rating.  The Veteran should be advised that the matter is not yet fully before the Board and will be so only if he initiates and perfects an appeal of the TDIU determination.  If that occurs, that matter should also be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




